Citation Nr: 1519645	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Risa Rohrberger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from April 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2014, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days to allow for the submission of additional evidence for consideration.  To date, no additional information or evidence has been received.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted for additional development regarding the Veteran's alleged herbicide exposure in Vietnam and Thailand. See M21-MR.IV.ii.2.c.10.q.  The Veteran essentially contends that service connection is warranted for residuals of prostate cancer, which was diagnosed in August 2006, due to his alleged exposure to herbicides during his active military service.  

The Veteran's service personnel records show that he served in Thailand from September 27, 1964 to October 6, 1965.  A record of assignments shows that during the time period of his alleged exposure to herbicides he was assigned to the 57th Ord. Co. (DS) USARPAC.

In his March 2010 claim for service connection, the Veteran alleged exposure to herbicides during a 2 week TDY in Tan Son Nhut Vietnam while assigned to the 57th Ordinance Company.  During the June 2014 hearing, however, he alleged exposure to herbicides in Vietnam during a 2 hour layover in Tan Son Nhut Vietnam while in route from Thailand to the United States.  He stated that he walked the tarmac at Tan Son Nhut Air Base while deplaning an Air Force Military Air Transport ("MAT") plane that reportedly flew him from Thailand to Tan Son Nhut Air Base, and while boarding a continental flight from Tan Son Nhut to the United States in approximately September or October 1965.  

The Veteran also alleged an alternative theory of exposure to herbicides during the June 2014 Videoconference hearing.  He alleged that during his service in Thailand from September 27, 1964, to October 6, 1965, he was stationed at Camp Friendship, which he reported was located next to Korat Air Base.  He asserted that although his military occupational specialty was a clerk typist, he was assigned to guard duty at the perimeter of the base for 7 to 8 hour shifts when the base was put on alert due to the Vietcong invading a nearby Thai Army base, which reportedly occurred about every other month.  He also testified that he frequently walked to and through the perimeter of Korat Air Base for meals and social events as there were more extensive dining and recreational facilities at Korat Air Base.  Finally, he alleged exposure to herbicides while stationed at Camp Friendship, where he reportedly stayed in an open air hooch in close proximity to the perimeter of Camp Friendship and Korat Air Base, traveled in an open air jeep, worked in open air offices, and did his laundry outside.   

Although responses received from the NPRC in June 2010 and April 2013 state that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam or exposure to herbicides, given the Veteran's most recent and more detailed recollections of his alleged exposure to herbicides, additional development is necessary in an attempt to verify his claimed exposure as alleged.  See M21-1MR Section IV.ii.2.C.10.q.

Also, during the hearing, the Veteran's attorney indicated that she had additional evidence to submit in support of the claim on appeal, to include a declassified memorandum in support of the Veteran's assertion that he was placed on guard duty at the perimeter of Camp Friendship during times when the base was on alert despite is MOS as a clerk typist, photos taken during the Veteran's service in Thailand and/or Vietnam, and potentially a map of Camp Friendship/Korat Air Base detailing the Veteran's close proximity to the perimeter of Korat Air Base while stationed at Camp Friendship.  As this additional information and evidence has not yet been received and given the need to remand the claim for additional development, the Veteran should be given an opportunity to submit this evidence as alluded to during the hearing.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his attorney and request that they submit any additional evidence in support of the claim on appeal, to include a declassified memorandum in support of the Veteran's assertion that he was placed on guard duty at the perimeter of Camp Friendship during times when the base was on alert, photos taken during the Veteran's service in Thailand and/or Vietnam, and a map of Camp Friendship/Korat Air Base detailing the Veteran's proximity to the perimeter of Korat Air Base while stationed at Camp Friendship as alluded to during the June 2014 Videoconference hearing.  

Also request that the Veteran identify the name and location of the military base where he reportedly boarded an Air Force military air transport flight from Thailand to Tan Son Nhut Air Base in Vietnam, as well as the the city, state, and military base where his continental flight from Tan Son Nhut Air Base landed upon arriving in the United States.

An appropriate period should be allowed for response.  All requests for additional information and evidence and any responses received must be documented in the claims file for review.  

2. Then, per current M21-1MR provisions, take all necessary steps, including contacting the Department of the Air Force, the JSRRC, and any other appropriate source, to obtain, to the extent feasible, any flight logs, flight manifests, and unit histories for the 57th Ord. Co. (DS) USARPAC in attempt to verify the Veteran's claimed exposure to herbicides while stationed at Camp Friendship in Thailand (see details above) with frequent recreational trips to Korat Air Base, and while changing flights from an Air Force military air transport flight from Thailand to Tan Son Nhut Air Base in Vietnam to a continental flight to the United States while in route from Thailand to the United States from August to November 1965.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

3. Any additional evidentiary development deemed necessary in light of newly received evidence should be undertaken.  If the benefit sought on appeal remains denied, issue the Veteran and his attorney a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




